DETAILED ACTION
Claims 1-20 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Claim Objections
Regarding Claim 6, line 4, it appears the term “correspond” should be changed to “corresponds. “
Regarding Claim 11, line 3, it appears the term “memory” should be changed to “non-transitory computer-readable media” or similar language. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, regarding Claim 1, it is not clear what is meant by the term “likelihood” recited in line 5. 
Regarding Claim 1, line 7, it is not clear how a “scenario similar to” a “targeted scenario” is determined.  
Regarding Claim 1, the last line, it is not clear how the target scenario is encountered as the vehicle “passes the location.”  The Specification at ¶ [0025] discloses sensor data captured as the vehicle “reaches the location.”  Additionally, the Specification at ¶ [0007] refers to scenarios that were encountered “at the location.”
Claim 8 is rejected since there is no antecedent basis for the language “mission to encounter the targeted scenario” recited in lines 1-2. 
Regarding Claim 11, it is not clear what is meant by the term “likelihood” recited in line 8.  It is not clear how the “frequency” mentioned in line 10 correlates to or is utilized to determine a “likelihood.”
Regarding Claim 11, the last two lines, it is not clear how the target scenario is encountered as the vehicle “passes the location.”  The Specification at ¶ [0025] discloses sensor data captured as the vehicle “reaches the location.”  Additionally, the Specification at ¶ [0007] refers to scenarios that were encountered “at the location.”
Regarding Claim 16, it is not clear what is meant by the term “likelihood” recited in line 7.  It is not clear how the “frequency” mentioned in line 8 correlates to or is utilized to determine a “likelihood.”
Regarding Claim 16, the last two lines, it is not clear how the target scenario is encountered as the vehicle “passes the location.”  The Specification at ¶ [0025] discloses sensor data captured as the vehicle “reaches the location.”  Additionally, the Specification at ¶ [0007] refers to scenarios that were encountered “at the location.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Wang (U.S. Pat. Pub. No. 2016/0061625) discloses a system and method that uses an analysis mechanism to search and analyze historical or real-time traffic accidents but does not disclose the claimed target scenario and mission, among other things. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833